The undersigned have reviewed the prior Opinion and Award based upon the record of the proceeding before Deputy Commissioner Garner.  The appealing party has shown good ground to reconsider the evidence as well as to review the issue of notice to defendants.
Prior to the hearing before the Deputy Commissioner, defendants denied plaintiff's claim by letter, a copy of which was forwarded to the Commission.  Following the denial letter, plaintiff failed to serve defendants with a copy of a Form 33 or any other document requesting a hearing.  Furthermore, no attempt was made to contact defendants when they failed to appear at the hearing before the Deputy Commissioner.  Since there is no evidence that defendants received reasonable notice of the hearing, the Full Commission hereby VACATES the Deputy Commissioner's Opinion and Award in its entirety and REMANDS this case for a hearing de novo on the merits in order to allow both parties the opportunity to be heard on the merits.
Therefore, this case shall be reset before another Deputy Commissioner in Mecklenburg County.
                                  S/ ___________________________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ ________________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ ________________________ THOMAS J. BOLCH COMMISSIONER